DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, “wherein the armature includes the vertical adjustment means…for vertical movement of the rib with respect to the vertical guides” appears to conflict with claim 1 which requires “adjusting the position of the endotracheal tube vertically with respect to the rib” (see claim 1 last 2 lines).  In the armature mounted embodiment, the rib moves with the endotracheal tube.  Thus, it is unclear what is being claimed.  For purposes of examination, the rib moves with the endotracheal tube in the armature mounted embodiment.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livingston et al. (7,931,021) in view of Hawk (4,727,872).
Regarding claim 1, Livingston discloses a patient interface tube mount comprising: an armature (350) and a tube holder assembly (361, 362) mounted to the armature (350) for horizontal movement (372); the tube holder assembly comprising: a shuttle (361) and tube holder means (362) coupled to the shuttle (361), for holding a patient interface tube (324) in a position below the armature (350); wherein the tube holder assembly includes vertical adjustment means (along 374) for adjusting the position of the endotracheal tube vertically with respect to the rib (col. 6 lines 1-10, col. 7 lines 35-55).
Livingston teaches a patient interface for vertical translation (374) and horizontal direction (372)  with respect to an armature (350)  but does not specifically disclose the patient interface is an endotracheal tube and the armature including a central rib having opposed ends;  the tube holder mounted for horizontal movement along the rib, the shuttle rides on the rib 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the armature of Livingston to allow the shuttle to move along a horizontal direction along a rib as taught by Hawk to provide the advantage of enhanced ease and range of accommodating horizontal shifting.
Regarding claim 2, Livingston discloses the tube holder assembly (361, 362) includes the vertical adjustment means, which comprises: a slide and a vertical guide mounted in the slide for vertical movement in the slide (col. 7 lines 45-55 disclose use of a piston/cylinder, track and ball, or sliding block with guard rail; the track /rail/cylinder as guide, the ball/block/piston as slide).
Regarding claim 9,  Livingston discloses a patient interface tube mount comprising: an armature (350) and a tube holder assembly (361, 362) mounted to the armature (350) for horizontal movement (372); the tube holder assembly comprising: a shuttle (361) and tube holder means (362) coupled to the shuttle (361), for holding a patient interface tube (324) in a position below the armature (350); wherein the tube holder assembly includes vertical adjustment means (along 374) for adjusting the position of the endotracheal tube vertically with respect to the rib (col. 6 lines 1-10, col. 7 lines 35-55); the tube holder assembly (361, 362) includes the vertical adjustment means, which comprises: a slide and a vertical guide mounted in the slide for vertical 
Livingston teaches a patient interface for vertical translation (374) and horizontal direction (372)  with respect to an armature (350)  but does not specifically disclose the patient interface is an endotracheal tube and the armature including a central rib having opposed ends;  the tube holder mounted for horizontal movement along the rib, the shuttle rides on the rib between the opposed ends.  However, Hawk teaches the patient interface is an endotracheal tube (10) and the armature (16, 20) including a central rib (15) having opposed ends (i.e. left, right ends);  the tube holder (50) mounted for horizontal movement along the rib (15) (col. 3 lines 25-35), the shuttle (14) rides on the rib (15) between the opposed ends (col. 3 lines 25-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patient interface of Livingston to be an endotracheal tube as taught by Hawk to provide the advantage of enhanced fluid delivery while maintaining a patent airway.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the armature of Livingston to allow the shuttle to move along a horizontal direction along a rib as taught by Hawk to provide the advantage of enhanced ease and range of accommodating horizontal shifting.
Regarding claim 13, Livingston teaches the armature (350)  further includes a pad (i.e. bed 280, 380 as pad) carried at each of the opposed ends of the rib (as shown, left/right ends are adjacent the bed).

Claims 4-6, 8, 10-12,  and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livingston et al. in view of Hawk, as applied to claims 1 and 9 above, and further in view of Visconti et al. (2014/0261463).
Regarding claims 4 and 10, the modified Livingston teaches a clamp (col. 4 lines 1-15 of Hawk) but does not specifically disclose the tube holder assembly includes a cylindrical clamp for holding the endotracheal tube.  However, Visconti teaches a cylindrical clamp (62, 46)) for holding the endotracheal tube ([0092] lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube holder of Livingston to include a clamp as taught by Visconti to provide the advantage of enhanced ease in tube release for ease of maintenance.
Regarding claims 5 and 11, the modified Livingston teaches (see fig. 1 of Visconti) the tube holder assembly further includes a strap (64) and a crimp (40), the crimp comprising a socket (75, 70) and a hinged arm (76) that moves between a locked position (closed), in which the strap is retained in the crimp between the arm and the socket (fig. 1), and an unlocked position, in which the strap is loose from the crimp(fig. 8).
Regarding claims 6 and 12, L the modified Livingston teaches a clamp (col. 4 lines 1-15 of Hawk) but does not specifically disclose the tube holder assembly includes a tie for holding the endotracheal tube.  However, Visconti teach a tie (64) for holding the tube. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube holder of Livingston to include a clamp and tie as taught by Visconti to provide the advantage of enhanced ease in tube release for ease of maintenance.
Regarding claims 8 and 14, the modified Livingston teaches a rib (15; fig. 1 of Hawk) but does not specifically disclose wherein: the rib is formed with a track having spaced-apart .


Claims 1, 3, 7, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez (3,464,411) in view of Hawk.
Regarding claims 1, 3, and 15, Martinez discloses a patient interface mount comprising: an armature (10) including a central rib (14) having opposed ends; and a tube holder assembly (24, 25) mounted to the armature for horizontal movement along the rib (fig. 3 shows horizontal movement along an arc) between the opposed ends (left/right ends), the tube holder assembly comprising: a shuttle (20) which rides on the rib (15) between the opposed ends; and tube holder means (24, 25) coupled to the shuttle, for holding a patient interface in a position below the rib (15)  wherein the armature (10) includes vertical adjustment means (17, 19;) for adjusting the position of the endotracheal tube vertically with respect to the rib (col. 2lines 10-25) comprising vertical guides ((19), and the rib terminates at its opposed ends in slides (17) which are mounted on the vertical guides for vertical movement of the rib with respect to the vertical guides (col. 2 lines 10-25).

Regarding claims 7 and 19,  Martínez discloses the armature further includes a pad (12) carried at each of the opposed ends of the rib (col. 2 lines 1-2).

Claims 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martinez in view of Hawk, as applied to claim 15 above, and further in view of Visconti.
Regarding claim 16, the modified Martinez teaches a clamp (col. 4 lines 1-15 of Hawk) but does not specifically disclose the tube holder assembly includes a cylindrical clamp for holding the endotracheal tube.  However, Visconti teaches a cylindrical clamp (62, 46)) for holding the endotracheal tube ([0092] lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube holder of Martinez to include a clamp as taught by Visconti to provide the advantage of enhanced ease in tube release for ease of maintenance.
Regarding claim 17, the modified Martinez teaches (see fig. 1 of Visconti) the tube holder assembly further includes a strap (64) and a crimp (40), the crimp comprising a socket (75, 70) and a hinged arm (76) that moves between a locked position (closed), in which the strap is retained in the crimp between the arm and the socket (fig. 1), and an unlocked position, in which the strap is loose from the crimp(fig. 8).

Regarding claim 20, the modified Martinez teaches a rib (15; fig. 1 of Hawk) but does not specifically disclose wherein: the rib is formed with a track having spaced-apart depressions formed therein; and the shuttle includes teeth which move into and out of the depressions to index the shuttle along the rib.  However, Visconti teaches the rib is formed with a track (32) having spaced-apart depressions (106) formed therein; and the shuttle includes teeth (100, 102) which move into and out of the depressions to index the shuttle along the rib ([0097] lines 1-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rib of the modified Martinez to include a track as taught by Visconti to provide the advantage of enhanced discreet positioning for enhanced user feedback an ease of use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Battaglia (5,345,931) discloses an endotracheal tube holder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785